Case 1:18-cr-00487-AMD Document 41 Filed 12/17/18 Page 1 of 2 PageID #: 115
                                               FILED
                                                                  IN CLERK'S OFFICE
                                                            US DISTRICT COURT E.D.N.Y.


                                                            * DECWMi * ,3/^/;^
                       r^.s-vf                              8ROOKLYN OFRCE
 E^c,-Vg.fA t3r.-;4c.c4 of Mv-^ y-.(k
                                                                                      pica

                                                                                                           -1
                                  (V\0wi4

                                   D€.-fCnfi<TA4 -


   o i\?                      Kv;V^ of G irA^ngy \          ^   '> ■ 'T^iTrr^^r   f              /hauol"^. T
                                                                                                           ^



 aiCfp -fo                                               PWarl Quilfs                        JL n-f /A
                                                        ^           .^\. \J {
                                                                            ' \                  ,\ .
  Cr)Ufl\f gy/l qI i                        .PL..                    'fxjj^clrrygA-V.X do "^^'S \</^''W
  Of^ CQT<C'cPv^S U.                                       Hp /^q I ^ci^grs oA AiP                               ^
 X-                       X K»c\ "Si rov^nAs a/>J T ol^/i / k^gu/ ho^ Jk-e__
 UjOT   J'V^ ^*5 tA;[>4-^6-0 OA -Ct^r i\                                  o-f           /w\ jpyj-
 ]|^A^^^ fvygMpra "X                        (p\goui><p j'x?                       ^6)\J✓^i ()e.lo^ »
 X
 X       c)(;/> 4--1-     KAQy<o
                           ..    U>kci\ ..„
                                        Ouv*^l>?r j4- ^3                                     So X

  (PpoAT                     ',^.4 V t t''H|> g -b ^L<?-^.ljE.--.i^XaJt-gi-^-£J--.-^^                             ■ •■ '
                              K^'^ouf^PS Vo <x. r)c's .'ni>b"cr rtyf i^A
                                                                      T
                                                                         f cum: il 0, :.c;...                                   OA



   N^OyiCitA\n<A ^upt;fv '3i Tir ^oySe -Vpkv\'. ['.fp^ ■Vo-(^>!)aw .ja^
  •bfiH                 ;(VPt:5aAii''i?'y'l^ .t Jt r"jpj"lo/-i of                                    v-'?lab°4
  4k-;> dei PAilaA-f-                                                       _up -fo ^                          , ■.•.fU>/-f
                              ^rc- C^reaSf "^prkoA/^/ii or-f- 'A-'P prpv.aur/
        iY              no       sV -       -eg\ 3 g   c; .yyp I y t S- g A


                                                                                             p//7cefe/./

                                                                                                                           05

                                                                                                   tX-t'
0487-AMD Document 41 Filed 12/17/18 Page<•
                                        s2 of
                                           X
                                              2
                                    o xy ^
                                                ^ 5-'

                                       <03
                                                          C




                                       8
                                        r^ ■
                                                N a<
                                                ^ v/'l
                                                p         O
                                                          vj--'-




    {..j.
                     \J V
                                  c
                     •-S
    c:«              0
                     u
                            f
      I              IT"

                     r
    «)
    U)                      -t7
    h)
                            P
    \L)
    li)
                            P     C7



                                                  ril
                     O                            'iP:.



                                                  D




                                                  ia*.

                            X



                                       ; 5PaH
